Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Amendment
Applicant's amendments filed on 10/08/2021 have been entered. Claims 16-19 and 40-41 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2011/0090439, of record, ‘439 hereafter).
Regarding claims 16-17 and 40, ‘439 discloses a liquid crystal composition comprising a side-chain liquid crystal polymer, a polymerizable liquid crystal compound and a photopolymerization initiator ([0170]), wherein the side-chain liquid crystal polymer comprises a structure unit satisfying instantly claimed general formula (I), with R1 being hydrogen, X being -(C2H4O)n- (n =2) and Y being a benzene group; and a liquid crystal structure unit having a liquid crystal side-chain (Agent B1). ‘439 disclose that Y is an aromatic group being a benzene group instead of an aromatic group being a naphthyl or biphenyl group as instantly claimed; however, the biphenyl group is a homologue of benzene group. Case laws holds that compounds which are position isomers or homologues (compounds differing regularly by the successive addition of the 2-, -C6H6-, or -CH2-CH2-O- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). (See MPEP 2144.09 (II)). The obvious variant of side-chain liquid crystal polymer of ‘439 with biphenyl being a side-chain group also satisfies the limitations as recited in the present claim 17 with Y’ having cardinal number falling within the claimed range. 
Regarding claims 18 and 19, ‘439 discloses that the content of the side chain liquid crystal polymer is 1 part per 100 part polymerizable liquid crystal compound, which is sufficiently close to the end point of instantly claimed range of 1% to 15%, which meets the limitation of the instant claims. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2144.05).
Claims 16-19 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shuto et al (US 2005/0037155, ‘155 hereafter).
Regarding claims 16-19 and 40-41, ‘155 discloses a liquid crystal composition comprising a side-chain liquid crystal polymer, a polymerizable liquid crystal compound and a photopolymerization initiator ([0015]-[0036]), wherein the side-chain liquid crystal polymer comprises a structure unit represented by following formula which satisfies  instantly claimed general formula (I):

    PNG
    media_image1.png
    140
    239
    media_image1.png
    Greyscale

Wherein R4 is: 
    PNG
    media_image2.png
    66
    265
    media_image2.png
    Greyscale
with d being 1 to 6 and R5 being an alkyl group having a carbon number of 1 to 6 ([0019]-[0022]). ‘155 does not expressly discloses that the R5 is an alkyl group having carbon number being 8 to 22; however, the alkyl group having carbon atom number of 2 to 22 is a homologue of alkyl group as disclosed by ‘155. Case laws holds that compounds which are position isomers or homologues (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2-, -C6H6-, or -CH2-CH2-O- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). (See MPEP 2144.09 (II)). The obvious variant of side-chain liquid crystal polymer of ‘155 with alkyl group having more carbon number being a side-chain group also satisfies the limitations as recited in the present claim 17 with Y’ having cardinal number falling within the claimed range. ‘155 also discloses that the polymerizable liquid crystal compound having chemical structure ([0032]-[0033]) reading upon instantly claimed general formula (IV) as in claim 41.  ‘155 further discloses that the ratio of polymerizable liquid crystal compound to side-chain liquid crystal polymer is preferably 0.5:1 to 20:1 ([0035]), which significantly overlaps instantly claimed range of 1% to 15% by weight of the side chain liquid crystal polymer.  

Response to Arguments
Applicant's arguments filed on 10/08/2021 have been fully considered but they are moot in view of the new grounds of rejection in light of Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782